                     Case 20-10256-KBO                       Doc 430            Filed 07/17/20              Page 1 of 4



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket Nos. 418 and 419

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

GEOFF ZAHM, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 777
   Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a party
   to the above-captioned action.

2. On July 6, 2020, I caused to be served the:

     a. “Notice of Filing of Second Staffing and Compensation Report of FTI Consulting, Inc.
        for the Period March 1, 2020 Through March 31, 2020,” dated July 6, 2020, [Docket No.
        418],

     b. “Notice of Filing of Third Staffing and Compensation Report of FTI Consulting, Inc. for
        the Period April 1, 2020 Through April 30, 2020,” dated July 6, 2020, [Docket No. 419],


by causing true and correct copies to be enclosed securely in separate postage pre-paid envelopes
and delivered via first overnight mail to those parties listed on the annexed Exhibit A.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.



                     T:\CLIENTS\EARTHFAR\AFFIDAVITS\SECOND, THIRD FTI STAFFING_DI_418_419_AFF_07-6-20_JW.DOCX
             Case 20-10256-KBO         Doc 430      Filed 07/17/20   Page 2 of 4




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                /s/ Geoff Zahm
                                                                Geoff Zahm
 Sworn to before me this
 10th day of July, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                              -2-
Case 20-10256-KBO                Doc 430        Filed 07/17/20         Page 3 of 4




                               EXHIBIT A




T:\CLIENTS\EARTHFAR\AFFIDAVITS\SECOND, THIRD FTI STAFFING_DI_418_419_AFF_07-6-20_JW.DOCX
                Case 20-10256-KBO   Doc 430   Filed 07/17/20   Page 4 of 4



        EFI_DI418, 419_7-6-2020                            EFI_DI418, 419_7-6-2020

 PACHULSKI STANG ZIEHL & JONES LLP               OFFICE OF THE UNITED STATES TRUSTEE
ATTN: BRADFORD J. SANDLER, ROBERT J.                       ATTN: JANE LEAMY
    FEINSTEIN, COLIN R. ROBINSON                          844 KING ST, STE 2207
  919 N. MARKET STREET, 17TH FLOOR                            LOCK BOX 35
         WILMINGTON, DE 19801                            WILIMINGTON, DE 19801
